Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/333,014 filed 5/281/21.  This action is in response to the preliminary amendment filed 8/05/22.  Claims 1-6, 11-13 and 20 are pending.  Claims 7-10 and 14-19 have been canceled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The information disclosure statements (IDS) submitted on 5/28/21 and 8/05/22 are mostly in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  
The NPL cite on the IDS filed 5/28/21 has been lined out and has not been considered because it was undated, and because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.   It is noted that several copies in English were provided on 8/05/22 for papers related to CN 202021638414.4 but it is not clear which, if any, correlate to the citation provided on the 5/28/21 as it is undated.

The drawings are objected to because:
They are of poor line quality. Black and white drawings are required. India ink, or its equivalent that secures solid black lines, must be used for the drawings. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined [37 CFR 1.84(l)];
The view numbers must be larger than the numbers used for reference characters [37 CFR 1.84(u)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 11-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 4 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how near or far “close” is thus rendering the metes and bounds of the limitation indefinite.
	In claim 4, “the main frame of the eighth connecting rod” lacks antecedent basis rendering the claim indefinite.
	Claim 6 introduces “a main frame” however this limitation is already recited as an element of the footrest extension device at line 4 of claim 1.  It is unclear if claim 6 is attempting to provide a second main frame or is referring to the main frame of claim 1?
It is unclear which main frame is being referenced by “”the main frame” in each of claims 11-13 because as noted above two main frames have been recited.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0104827 to Murphey et al.
Murphey provides a recliner chair (10) having a footrest extension device [Fig. 3A] comprised of a first connecting rod (88), a second connecting rod (92), a third connecting rod (96), a fourth connecting rod (100), a fifth connecting rod (110), a sixth connecting rod (106), a seventh connecting rod (116) and an eighth connecting rod (120).
The first connecting rod (88) is connected to a main frame at (90) and pivotally connected to the both the second (92) and third (96) connecting rods at (93) and (98) respectively.
The second connecting rod (92) is connected to the main frame at approximately (134) and pivotally connected to the fourth rod (100) at (102).
The third connecting rod (96) is pivotally connected to the fourth connecting rod (100) at (104), the sixth connecting rod (106) at (108) and the eight connecting rod (120) via intermediate links.
The fifth connecting rod (110) is pivotally connected to the fourth connecting rod (100) at (114) and the sixth connecting rod (106) at (112) respectively.
The sixth connecting rod (106) is pivotally connected to the seventh connecting rod (116) through link (100) and the seventh connecting rod (116) is pivotally connected to the eighth connecting rod (120) at (124).
Footrest drive link 130 operated by handle 142 [0036] is considered the driving device of claims 1 and 6.
With respect to claim 5, see pin 92a.
With respect to claims 6, 11-13 and 20 see Figs. 6-9 and paragraphs [0046-0049].
Note, paragraph [0051] of the instant application’s specification recites first through eighth connecting rods 10-80 are directly or indirectly pivotally connected by a pivot or rivet.  Paragraph [0053] recites that there may be intermediate elements thus the two target elements need not be directly in contract or adjacent.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0272335 to Lawson et al.
Lawson provides a recliner chair having a footrest extension device (20) comprised of a first connecting rod (26), a second connecting rod (28), a third connecting rod (40), a fourth connecting rod (34), a fifth connecting rod (24), a sixth connecting rod (44), a seventh connecting rod (~22 fig. 4) and an eighth connecting rod (48).
The first connecting rod (26) is connected to a main frame and pivotally connected to the both the second (28) and third (40) connecting rods respectively.
The second connecting rod (28) is connected to the main frame and pivotally connected to the fourth rod (34) at (36).
The third connecting rod (40) is pivotally connected to the fourth connecting rod (34) at (42), the sixth connecting rod (44) via the forth rod (34) and the eight connecting rod (48) at (56) respectively.
The fifth connecting rod (24) is pivotally connected to the fourth connecting rod (34) and the sixth connecting rod (44) respectively via intermediate components.
The sixth connecting rod (44) is pivotally connected to the seventh connecting rod (~22) via intermediate components and the seventh connecting rod  is pivotally connected to the eighth connecting rod (48) vi intermediate components.
Paragraph [0030] discusses a drive device such as lever which is considered the driving device of claims 1 and 6.
With respect to claims 3-4 see figures which shows two platforms 38, 52 horizontally flush when extended and figure 7 which provides the two platforms vertically flush in the reclined folded position.
Note, paragraph [0051] of the instant application’s specification recites first through eighth connecting rods 10-80 are directly or indirectly pivotally connected by a pivot or rivet.  Paragraph [0053] recites that there may be intermediate elements thus the two target elements need not be directly in contract or adjacent.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,772,278 to Kowalski.
Kowalski provides a recliner chair (10) having a footrest extension device [Fig. 2] having a linkage structure (24) comprised of a first connecting rod (50), a second connecting rod (56), a third connecting rod (54), a fourth connecting rod (66), a fifth connecting rod (70), a sixth connecting rod (58), a seventh connecting rod (60) and an eighth connecting rod (64).
The first connecting rod (50) is connected to a main frame (42) and pivotally connected to the both the second (56) and third (54) connecting rods respectively.
The second connecting rod (56) is connected to the main frame at approximately (62) and pivotally connected to the fourth rod (66) via link (70).
The third connecting rod (54) is pivotally connected to the fourth connecting rod (66), the sixth connecting rod (58) and the eight connecting rod (64) respectively.
The fifth connecting rod (70) is pivotally connected to the fourth connecting rod (66) and the sixth connecting rod (58) respectively.
The sixth connecting rod (58) is pivotally connected to the seventh connecting rod (60) and the seventh connecting rod (60) is pivotally connected to the eighth connecting rod (64).
A handle (not shown) but discussed at column 4, lines 44-53 is considered the driving device of claim 1.
With respect to claim 5, see stop pin 84.
With respect to claim 6, the handle connecting linkage discussed at column 4, lines 44-53 is considered the connecting rod component for transmission.
Note, paragraph [0051] of the instant application’s specification recites first through eighth connecting rods 10-80 are directly or indirectly pivotally connected by a pivot or rivet.  Paragraph [0053] recites that there may be intermediate elements thus the two target elements need not be directly in contract or adjacent.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note U.S. Patent 11,452,378 to Li et al.  Fig. 7 provides an extension assembly which appears to correspond to Fig. 1 of the instant application. However, Li does not qualify as prior art.
U.S. 2019/0357681 to Fei et al. provides an extension device having all of the elements as called for in claim 1 except for the claimed fifth connecting rod pivotally connected to the fourth connecting rod (24) and sixth connecting rod (25).
Also of particular relevance to at least claim 1 are:
U.S. 2018/0103761 to White et al.
U.S. 2019/0357681 to Fei et al. which provides two platforms flush in the horizonal and vertical orientations as called for in claim 3 but doesn’t provides the claimed fifth coupling rod.
U.S. 2020/0113333 to Crum et al.
U.S. 2021/0361070 to Zhang et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636